 MCWHORTER TRUCKING369Jake McWhorter, d/b/a McWhorter Trucking andTeamsters Construction Workers Local UnionNo. 13. Case 27-CA-803914 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 3 August 1983 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Respondentfiled a reply brief to the General Counsel's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Jake McWhorter, d/b/a McWhorterTrucking, Lakewood, Colorado, his agents, succes-sors, or assigns, shall take the action set forth in theOrder as modified.1. Substitute the following as paragraph 2(d)."(d) Make whole the unit employees who haveincurred losses of wages and benefits because ofthe Respondent's failure to abide by the terms andconditions of the collective-bargaining agreementbetween the Respondent and the Union. Such mon-etary amounts are to be computed in accordancewith the Board's decision in Ogle Protection Service,183 NLRB 682 (1970), with interest as prescribedin Isis Plumbing Co., 138 NLRB 716 (1962); FloridaSteel Corp., 231 NLRB 651 (1977); and OlympicMedical Corp., 250 NLRB 146 (1980). In addition,the Respondent shall pay the contractually agreed-upon trust funds in the amounts of the contribu-tions which the Respondent failed to make onbehalf of the Respondent's unit employees in ac-, In adopting the judge's conclusion that the Respondent's statementsviolated Sec 8(a)(1) of the Act, we rely on Rossmore House, 269 NLRB1176 (1984)2 We expand the judge's recommended Order remedying the Respond-ent's failure to abide by the terms and conditions of the collective-bar-gaining agreement to include reimbursement of any losses directly attrib-utable to its withholding of contributions under the parties' trust fundagreement, as set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn 2(1980), enfd 661 F 2d 940 (9th Cir 1981)cordance with Fox Painting Co., 263 NLRB 437(1982), and Menyweather Optical Co., 240 NLRB1213 (1979), and reimburse unit employees for anyexpenses ensuing from the Respondent's unlawfulfailure to make such contributions, with interest."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentI WILL NOT tell employees to tell representativesof Teamsters Construction Workers Local UnionNo. 13 that the employees do not want to be repre-sented by the Union any more and for the unionrepresentatives to leave the employees alone andstay off their jobs, and I WILL NOT tell employeesthat any employee who talks to a union representa-tive will be discharged immediately.I WILL NOT tell an employee that he would bedischarged immediately if he rejoined the Union.I WILL NOT terminate an employee from employ-ment and fail and refuse to reinstate him because ofthe employee's union membership and activities.I WILL NOT fail and refuse to meet and bargainin good faith with Teamsters Construction Work-ers Local Union No. 13 concerning the wages,hours, and other terms and conditions of employ-ment of the employees in the unit described below:All employees employed by Jake McWhorterd/b/a McWhorter Trucking or d/b/a J & BTrucking, at the Lakewood, Colorado, loca-tion, engaged in the performance of highway,heavy engineering, utility and building con-struction, but excluding office clerical employ-ees, guards, professional employees and super-visors as defined in the Act.I WILL NOT repudiate my contract with theUnion and negotiate directly with my employees inthe unit described above.I WILL NOT unilaterally grant a wage increase tomy employees in the unit described above. I willrecognize and, on request, bargain collectivelywith the Union as the exclusive collective-bargain-ing representative of the employees in the unit de-scribed above, and I WILL abide by the terms ofthe collective-bargaining agreement with theUnion..I WILL NOT in any like or related manner inter-fere with, restrain, or coerce my employees in theexercise of the rights guaranteed by the Act.273 NLRB No. 59 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDI WILL make whole Donald Lambuth for hismonetary loss, including appropriate interest onsuch money, which has resulted from the termina-tion of Lambuth from employment on 27 July 1982and the failure and refusal to reinstate him.I WILL expunge from my files any reference tothe termination of Donald Lambuth on 27 July1982, and I WILL notify him, in writing, that I havedone so, and that evidence of his termination fromemployment will not be used as a basis for futurepersonnel actions against him.I WILL offer immediate and full reinstatement toDonald Lambuth to his former position of employ-ment without the loss of his seniority or other ben-efits but, if his former position of employment nolonger exists, then I WILL offer him a substantiallyequivalent position of employment without the lossof his seniority or other benefits.I WILL make whole the unit employees whohave incurred losses of wages and benefits becauseof the failure to abide by the terms and conditionsof the collective-bargaining agreement with theUnion. Such monetary amounts, and appropriateinterest thereon, will be computed in accordancewith National Labor Relations Board decisions. Inaddition, I WILL pay the contractually agreed-upontrust funds in the amounts of the contributionswhich were not made on behalf of my employeesand reimburse employees for any expenses ensuingfrom the unlawful failure to make such contribu-tions, and interest thereon will be computed in ac-cordance with NLRB decisions.JAKE MCWHORTER, D/B/A MC-WHORTER TRUCKINGDECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge. Theunfair labor practice charge in this case was filed andserved on September 3, 1982, by Teamsters ConstructionWorkers Local Union No. 13.The General Counsel's complaint was issued on Octo-ber 19, 1982, against Jake McWhorter, d/b/a McWhort-er Trucking. The General Counsel alleges that the Re-spondent has engaged in conduct which violates Section8(a)(1), (3), and (5) of the Act. In the answer to the com-plaint allegations, the Respondent denied the commissionof the alleged unfair labor practices and also raised cer-tain affirmative defenses.The trial in this proceeding was held on February 24and 25, 1983, at Denver, Colorado. The time for thefiling of posttrial briefs was set for April 1, 1983. Boththe General Counsel and the attorney for the Respond-ent filed briefs. At footnote 3 on page 9 of the posttrialbrief filed by for the General Counsel, a motion is madeto correct the transcript of the trial proceedings in threerespects. In the absence of any objection, the GeneralCounsel's motion is hereby granted.FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONFrom October 1978 through the end of 1981, JakeMcWhorter was doing business as the sole proprietor ofMcWhorter Trucking. He was engaged in the business ofhauling dirt, sand, and gravel. He maintained an office atLakewood, Colorado.According to McWhorter, he changed the name of hisbusines to J & B Trucking about the beginning of 1982.(See Tr. 26-27.) He remained the sole proprietor of hisbusiness and also the highest level supervisor. J & BTrucking was engaged in the business of hauling dirt,sand, and gravel. McWhorter employed at J & B Truck-ing most of the same employees that he had at Mc-Whorter Trucking. McWhorter explained at transcriptpage 28, "I tried to retain all. There was two people thatquit."J & B Trucking used the same equipment as Mc-Whorter Trucking had used in its business operations.The equipment consisted of five tandem dump trucks, afront end loader, and a trailer.At the outset of the trial proceedings, the Respond-ent's answer to paragraphs II(c) and (d) of the GeneralCounsel's complaint was amended to admit those allega-tions. (See Tr. 7.) They are:(c)The Respondent, in the course and conduct ofits business operations annually performs servicesvalued at in excess of $50,000 directly for other em-ployers within the State of Colorado, each of whichin turn annually purchases and receives goods andmaterials valued in excess of $50,000 directly frompoints and places outside the State of Colorado.(d)The Respondent is now, and at all times ma-terial herein has been, an employer engaged in com-merce within the meaning of Section 2(2), (6) and(7) of the Act.According to McWhorter's testimony at the trial, hisbusiness operations had ceased prior to the time of thetrial, he had no employees, and he was unemployed (SeeTr. 26.)In addition to the foregoing, the Respondent's answerto paragraph III of the General Counsel's complaint wasamended at the trial to admit that allegation. (See Tr. 7and 8.) Paragraph III of that document alleges:The Union is now, and has been at all times ma-terial herein, a labor organization within the mean-ing of Section 2(5) of the Act.II. THE WITNESSES AND CREDIBILITY RESOLUTIONSFive persons were called as witnesses at the trial ofthis proceeding. In alphabetical order by their lastnames, they are: Delbert Bixler, who is a business agentof the Charging Party Union; Robert C. Easdon, who isa vice president of the Charging Party Union, DonaldLambuth, who is the alleged discriminatee in this case; MCWHORTER TRUCKING371Jake McWhorter, who is the owner of the Resoondent;and Frank Edward Scoles, who is a former truckdnveremployee of the Respondent. -At the trial, the ruling was made to sequester the wit-nesses in accordance with the provisions of Rule 615 ofthe Federal Rules of Evidence and to apply the holdingof the Board in its decision in Unga Painting Corp., 237NLRB 1306 (1978). (See the discussion at Tr. 8-22.)In setting forth the findings of fact in this decision, Iwill base those credited facts on portions of the testimo-ny given by each one of the five witnesses. In addition,certain findings of fact will be based on documentaryevidence introduced by the parties at the trial. In makingthese findings, I have given consideration to the demean-or of the witnesses, the consistency or the inconsistencyof portions of their testimony with the accounts given byother witnesses, the basis for the witnesses' knowledge ofthe matters about which he testified, and the probabilityof the testimony in light of other -credited or undisputedfacts.The testimony given by McWhorter was relativelybrief. (See Tr. 23-35.) Some of his testimony has been re-ferred to in section I of this decision. Most of the testi-mony by the other four witnesses pertaining to state-ments made by McWhorter and other actions taken byMcWhorter were not contradicted or disputed byMcWhorter. There is a significant conflict betweenMcWhorter and Lambuth as to whether Lambuth volun-tarily quit his employment with McWhorter on July 27,1982, or whether McWhorter terminated Lambuth.McWhorter stated that Lambuth quit his -employment atthat time. (See Tr. 33.) Lambuth's version is thatMcWhorter terminated him.At the trial, Lambuth acknowledged that McWhorterhad rehired him as an employee on earlier occasionsafter Lambuth had quit work voluntarily on two occa-sions; that he and McWhorter had always gotten along,that-McWhorter had thought highly of Lambuth's work,and that McWhorter had been a witness for Lambuth atLambuth's wedding ceremony. Notwithstanding theforegoing, Lambuth testified that McWhorter had firedhim because Lambuth had rejoined the Union. (See Tr.211.) Considering the criteria mentioned earlier in thissection, I found that Lambuth's account is the credibleone, and the findings of fact will be based on his version.There is also a conflict between McWhorter andScoles as to the month in which Whorter ceased his busi-ness operations. McWhorter indicated he had ceasedbusiness about 6 months prior to the time of the trial inFebruary 1983. That estimate would place the cessationof the business to have occurred in August 1082. On theother hand, Scoles said he was not laid off from work byMcWhorter until December 1982. For purposes of decid-ing the issues of whether unfair labor practices had oc-curred in the past, it seems unnecessary to resolve thatconflict at this stage of the proceeding based solely onthe recollections of those two witnesses. The time of thecessation of McWhorter's business and whether Mc-Whorter's business operation has resumed since then arematters which could be resolved more appropriatelyduring the compliance stage of this proceeding by theexamination of the pertinent business records. •-Unlike the foregoing question which may be resolvedat the compliance stage, there is a necessity at this stageof the proceeding to make a determination on the issueof whether the Union ever achieved majority status in anappropriate unit of the Respondent's employees. Lam-buth acknowledged that he had not looked at Mc-Whorter's payroll records, or any other kind of records,to ascertain the dates of employment of the employees,about which Lambuth testified at the trial. Lambuth ex-plained, "No. That's why I wasn't sure. That's why Itried to give approximations." (See Tr. 220 and 221.)Lambuth said he was testifying from his best recollec-tion. I 'have weighed the fact that Lambuth was testify-ing from memory, and that his testimony in that respectwas not precise with regard to the exact dates of em-ployment of the persons in question. Nevertheless, as willbe shown in the findings of fact, he did recall the namesof the employees in question, approximately when theyworked for McWhorter, what Jobs they performed; andother matters. In addition, Lambuth gave credible testi-mony on other subjects during the trial. The Company'srecords may have been able ,to provide more precisedates of employment and more exact information regard-ing the employees in question, but those records werenot produced. That observation is not made in the senseof being critical, but in the sense of weighing and consid-ering the oral evidence that was given by Lainbuth andother witnesses, as distinguished from documentary evi-dence which was not presented. In these circumstances, Ifound that the oral evidence presented a reliable basis formaking the findings of fact on this issue.III. ALLEGED UNFAIR LABOR PRACTICESA. The Events in 1980Introduced into evidence as General Counsel's Exhibit2 was a copy of the first collective-bargaining agreementbetween McWhorter and the Charging Party Union.(See Tr 29-30.) The document indicates that it was exe-cuted on July 15, 1980 (See G.C. Exh. 2, p. 58.) Thecontract had effective dates from May 1, 1978, to May 1,1981. (See G C. Exh. 2, p. 57.)Neither before nor after McWhorter signed. GeneralCounsel's Exhibit 2 was a representation election con-ducted by NLRB among McWhorter's employees to de-termine whether they desired the Union to representthem. (See Tr. 34.) Easdon acknowledged at the trialthat no representation election had been held, nor had anNLRB order to bargain been issued, at any time with re-spect to the employees of McWhorter. (See Tr. 98.)•B The Events in May; June, and July 1981Introduced into evidence as General Counsel's Exhibit3 was a copy of the second collective-bargaining agree-ment between McWhorter and the Charging PartyUnion. (See Tr. 31-32.). The document indicates that itwas executed on July 6, 1981. (See G.C. Exh. 3, p. 31.)The contract had effective dates from -May -1, 1981, toMay 1, 1984. (See G.C. Exh 3, p. 30) -During the examination of McWhorter by the GeneralCounsel under the provisions of Rule 611(c) of the Fed- 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral Rules of Evidence, the following took place as re-flected at transcript pages 28 and 29:Q. When you were working both as McWhorterTrucking Company. and subsequently as J & BTrucking Company, did you usually use the samedrivers from job site to job site?A. Pretty much so.Q. In other words, you did not lay off driversafter each job and hire a whole new crew for eachjob, new job, did ,you?A. I did not.Q. So you had a stable work force except whenthe drivers quit or were fired or were laid off, pos-sibly?-A. Pretty much so.Donald Lambuth had more than just one period ofemployment with McWhorter. During at least two ofthose periods of employment, Lambuth worked as atruckdriver for McWhorter. He acknowledged at thetrial that he had voluntanly,quit working for McWhorteron two occasions, but that McWhorter had, always takenhim back to work. Lambuth was certain at the trial thatMcWhorter thought , highly of his work. (See Tr. 211.)Some of the precise dates of Lambuth's employmentby McWhorter are not clear, but Lambuth said he beganworking for McWhorter, about September 1980 as a me-chanic on a salary basis. Around May or June 1981,Lambuth became a truckdnver for McWhorter. At thattime, he was paid the wage scale which was providedfor in the union contract. Sometime later in the winter of1981, Lambuth was dispatched by the Union to work foranother company. He worked for that company for 2 or3 weeks, and then Lambuth returned to work forMcWhorter about the end of December 1981. (See Tr.211.) He was married about March 10, 1982, but thewedding ceremony was not held until July 1982.McWhorter was a witness for Lambuth at the wedding.(See Tr. 210-211.)At the point in time when Lambuth became a truck-driver for the Respondent in May or June 1981, therewere six other truckdnvers Working for the Respondent.Lambuth described those truckdnvers as ones who hadworked for McWhorter for more than just a couple ofmonths, and, instead, those truckdrivers were regularlyemployed by McWhorter for 6 months or longer. Thus,based on Lambuth's observation, there were a total ofseven truckdnvers regularly working for McWhorter atthe time that Lambuth moved up from the mechanic'sjob to being a truckdriver in May or June 1981The other six truckdrivers for McWhorter in May orJune 1981 were identified by Lambuth as being: KevinBowers, Stacy Carpenter, Terry Gettman, Marc Hobbs,Mike Luman, and Ed Scoles.Kevin Bowers was working for the Respondent priorto the time that Lambuth began working for the Re-spondent as a mechanic in September 1980. Bowers con-tinued to work as a truckdriver for the Respondent, andhe was working as a truckdnver in May or June 1981when Lambuth became a truckdnver. Bowers continuedas a truckdriver thereafter.Stacy Carpenter began working for McWhorter as atruckdriver shortly after September 1980, and he contin-ued to work for McWhorter as a truckdnver until aboutMarch 1982.Terry Gettman worked - for McWhorter from aboutSeptember 1980 to November or December 1981 as atruckdnver.Marc Hobbs worked as a truckdnver for McWhorterprior to September 1980, when Lambuth commencedworking for the Respondent. Hobbs was still employedby McWhorter at the time that Lambuth's employmentwith McWhorter ended on July 27, 1982.Mike Luman began working as a truckdriver forMcWhorter a couple of months prior to May or June1981, and he continued to work for McWhorter untilabout November or December 1981.Ed Scoles began working on a full-time basis as atruckdnver for McWhorter in May 1981. Previously,Scoles had worked on a part-time basis for McWhorter,whenever he was needed, and when he was not workingfor Giles Hauling. After May 1981, Scoles continued towork for McWhorter until McWhorter ceased his busi-ness operations.Lambuth described two other persons who drovetrucks for McWhorter from time to time. They are JerryMcWhorter, who is the son of Jake McWhorter, andJerry Crawford, who had the job of fueling the trucks,but who drove a truck "once in a while when he wasneeded." (See Tr. 220.)Another employee named Al Denver became a me-chanic for McWhorter at the time that Lambuth left themechanic's job and became a truckdriver.Another group of employees of McWhorter was iden-tified by Lambuth as not being employed at the point intime when Lambuth became a truckdriver in May orJune 1981. They are Mike Barrows, Ed Hawkins, GaryHobbs, Max Melendez, Don Overton, and Mike Wie-dick.Mike Barrows was working for McWhorter prior tothe time that Lambuth began working for the Respond-ent in September 1980, but Barrows 'left the Respond-ent's employ about 2 months later, which would havebeen about November 1980.Ed Hawkins came fo work for the Respondent some-time after May 1981 and worked for McWhorter for abrief period of time. According to Lambuth, "He was inthe landscaping business just filling in." (See Tr. 213)Gary Hobbs became an employee of the Respondentsometime after the May or June 1981 time period whenLambuth first became a truckdnver for the Respondent.Max Melendez became a truckdriver for the Respond-ent after the May or June 1981 time period when Lam-buth became a truck river for the Respondent. Accord-ing to Lambuth, Melendez worked there less than 2months as a "stand-in driver." (See Tr. 214.)Don Overton was employed. by McWhorter prior totime in September 1980 when Lambuth became an em-ployee of McWhorter. However, Overton quit workingfor McWhorter about 2 or 3 months later, which wouldhave been November or December 1980. MCWHORTER TRUCKING373Mike Wiedick became an employee of McWhorter. asa truckdnver about May 1982, and he worked for. lessthan 2 months for the Respondent According to Lam-buth, Wiedick was terminated a day or two prior to thetime he was terminated on July 27, 1982.IIntroduced into evidence as General Counsel's Exhib-its 8(a) through 8(g) were copies of the Charging PartyUnion's computer printouts of information pertaining tocertain of its members. Among other things, the informa-tion includes the name, address, Social Security number,sex, insurance beneficiary, and the .dates and amounts ofunion dues paid by the member. Suspension from unionmembership is also indicated, as well as whether an hon-orable withdrawal card had ' been issued to a memberwho was not currently employed.General Counsel's Exhibit 8(a) pertains to Robert J.Burdolski. On December 15, 1980, he made a payment of$18 for the use of the Union's hiring hall On November30, 1981, he paid his initiation fee in full in the amount of$225. Burdolski continued as a union member, but onMarch 23, 1982, he was issued an honorable withdrawalcard. According to Easdon, Burdolski still remained, aunion member, but he was not required to pay uniondues until he resumed working.General Counsel's Exhibit 8(b) pertains to Stacy R.Carpenter. On September 15, 1980, Carpenter paid in fullhis -initiation fee in the amount of $225. He cofitinned `asa union member until August 6, 1982, when Carpenterwas suspended from union membership for his failure topay his union dues._General Counsel's Exhibit 8(c) pertains to Terry L.Gettman. On October 20, 1977, Gettman was initiatedinto the Union He continued to be a' union menber atleast through February 1983.General Counsel's' Exhibit 8(d) pertains to MareHobbs. On July 20, 1979, Hobbs made his first paymenttoward his initiation fee to join the Union. On August 2,1979, Hobbs paid his initiation fee in full. He continuedas a union member thereafter. On July 16, 1982, Hobbswas issued an honorable withdrawal card, which Easdo-nsaid meant that Hobbs remained a anion member, but hedid not have to pay union dues., General Counsel's Exhibit 8(e) pertains to Donald J.Lambuth. On April 9, 1979, Lambuth made' his first Pay-ment toward his initiation fee to join the Union On June27, 1979, he paid his initiation fee in full. Lambuth re-mained a union Member until he was suspended fromunion membership on September. 11: 19812 On July 28,1982, Lambuth paid a reinitiation fee to the Union, andhe continued his union membership at least through Jan-uary 1983.General' Counsel's Exhibit 8(f) pertains to Michal KLuman. On Se'Ptember 27, 1974, Lunian was initiatedinto union membership. He continued thereafter as aunion member, but on August 6, '1982, he was suspendedfrom union membership.General Counsel's 'Exhibit 8(g) pertains to Frank E.Scoles. On January 30, 1981, Scoles transferred hiS unionmembership from Local 537 of the Teamsters union tomembership in the Charging Party Local Union. He con-tinued his membership thereafter until May 6, 1982,when he was suspended from union membership.C. The Events in November or December 1981, In either , November or December 1981, McWhOrterheld a meeting of his employees in the Respondent'sshop. Both Scoles and Lambuth were present at thatmeeting and gave similar accounts of what transpired.According to Scoles, "all the employees" were present,and he estimated that number of employees to be ap-proximately six. The following took place 'during thedirect examination of Scoles as reflected at transcriptpage 167:Q. Could you tell •tis what was said, and by whom,in that meeting?•' A. Jake notified us that McWhorter Truckingwas ceasing and that he was changing his name tgrij& B Trucking. It would be strictly nonunion.Q. What else, if anything, can you recall fromthat meeting?A. Well, he told us that we are to withdraw fromthe union in order to continue working, and that ifwe didn't, there was the door, he- would, square upwith us right then and 'there.Q. Was anything said-do you recall anythingbeing said about a wage cut?A. Yes. He said that the pay would be $7.50 anhour, we• would not .get paid driving time. or over-time.Q. Do you recall whether any employees repliedto Mr. McWhorter?A. Well, there was something said; I don't recallexactly what was said We all continued to workthere.During cross-examination, Scoles acknowledged thathe did not withdraw from the union following that meet-ing, and that neither he nor anyone else was "shown thedoor." Lambuth also acknowledged that no one wasfired by McWhorter following that meeting. (See Tr.195, and see also his account at Tr. 184 and 185)Bixler said that he' Was told by Scoles that McWhorterhad told the employees to take a withdrawal from theUnion, or they could no longer be employed by him.(The foregoing testimony by Butler was not receivedinto evidence to prove the truth of the matter assertedby the out-of-court declarant. See the discussion at Tr.152-155 and Fed R. Evid 801.) Bixler said' that one ofhis dillies, as A union business agent was "to police" theUnion's contracts or, in other words, to ascertain wheth-er the contract's terms are being fulfilled. Aecording toBixler, at one time all of McWhorter's employees werepaying union dues, but subsequently they quit doing so.He acknowledged that he did not request McWhorter toterminate any employee after Bixler learned that the em-ployee, was no longer paying union dues (See the union-security clause set forth in art. 4 of G.C. Exh. 3.)D. The Events in January 1982• As indicated previously in section A of this decision,McWhorter changed the name of his business in January1982 from McWhorter Trucking to .1 & B Trucking. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly .after January 1, 1982, there was a conversationbetween McWhorter and Lambuth in the shop one after-noon after working hours. Lambuth recalled that conver-sation as reflected in his testimony at transcript pages 185and 186: -Q. Could you tell us what was said and by whomin that conversation?A. Well; Jake McWhorter insisted that we take awithdrawal. At the time, that did not apply to mebecause I was under suspension. He had told methat we will have nothing to do with the union andwe will not get above $7 50 an hour until times gotbetter And I presumed•he told me he was goingto tell the rest of the drivers that. I presume he did,I don't know.At the trial, Lambuth acknowledged during cross-ex-amination that no one was fired by McWhorter at thetime of his January 1982 conversation.Also in January 1982, McWhorter telephoned Easdon.At the trial; Easdon recalled their telephone conversa-tion as reflected at transcript page 39;-Q. Could you tell us what was said and by whomin that conversation?A. Mr. McWhorter expressed to me that hecould no longer live with the contract that he hadsigned, that he wanted the union to be informedthat his intentions were that he was not going tolive with that contract. I believe he said that he hadchanged the name of his company. --My response was that we felt like the contract wasbinding through the expiration date of the contractand we expected him to live by it and that he hadan obligation to do that.E The Events in February 1982Introduced into evidence as General Counsel's Exhibit11 was .a copy of a grievance which the Union filedagainst the Respondent. The document is dated February22, 1982, and it was signed by union business agentBaler. The Union alleged that the Respondent had vio-lated the contract with the Union in several respects, andthe Union sought full backpay and payment of wagesand benefits for all employees.On February 22,1982, Baler took the grievance formto McWhorter's business location, and he gave the griev-ance to McWhorter. According to Bixler, McWhortertold him that he was not, going to pay the money;McWhorter wadded up the grievance form.and threw iton the floor; and then McWhorter told Bixler, "If youdon't get out of my shop, I will kick your [expletive de-leted]." (See Tr. 132 and 133.) Bixler then left the facili-ty.According to Baler, the allegations in the Union'sgrievance were based on information obtained on De-cember 15, 1981, during a visit to a McWhorter jobsite.Baler and Dean Kitterman, who is the Union's secre-tary-treasurer and business representative, .went to a job-site at Broadway and Colfax. Baler spoke with FrankScoles, .Marc Hobbs, and Donald Lambuth, who wereworking there. According to Bixler, Scoles told him thathe did not know for sure what McWhorter was payingthe employees. Hobbs did not tell anything to Bixler atthat time. Lambuth informed Bixler that McWhorter waspaying $7.50 an hour, which was below the union wagescale..Introduced into evidence as General Counsel's Exhibit12 was a copy of a letter dated February 25, 1982, fromBixler to McWhorter. In his letter, Bixler requested ameeting with McWhorter at 9 a.m. on March 2, 1982, atthe Union's offices to resolve the issues raised by theUnion's grievance.F.-The Events in March 1982After the Union's grievance was filed, McWhorter en-gaged the serviced of Willie Anthony as i labor consult-ant, and McWhorter directed Anthony to meet with theUnion about the grievance. (See Tr. 32.)On March 9, 1982, Easdon and Jack Parker, who isthe .president of the Charging Party Union, met in theUnion's ,offices with Antluiny. According to Easdon,Anthony said, [H]e was there to attempt to settle thegrievance which had been filed." (See Tr. 44.) Accord-ing to Easdon, Anthony also "stated that the Companyhad had problens with us in the past, that they wanted toclear up -those problems, that they would remain union,that they wanted to draw up a settlement that settled allmatters of this grievance." (See Tr. 57.)'Introduced into evidence as General Counsel's Exhibit4(a) was a copy of a letter dated March 10, 1982, fromEasdoti to Anthony with regard to the agreement whichwas reached between the Company and 'the Union. In-troduced into evidence as General Counsel's Exhibit 4(b)was a copy of the agreement which is dated March 10,1982, and which bears the signatures of McWhorter forthe Respondent and Easdon for the Charging PartyUnion.The foregoing matters were not received into evidenceto prove the liability of the Respondent for, or the valid-ity of, the Union's claim or the amount of that claim.(See' Fed.k.Evid. 408.) Instead, the General Counselurged., that the foregoing was offered to meet the Re-spondent's contention in the answer' to the GeneralCounsel's complaint that 'the Respondent had repudiatedits contract with the Union on January 1, 1982, and itsaffirmative defense ,that the Union's unfair labor practicecharge, which was filed, on September 3, 1982, wasbarred ,by the 6-month statute of limitations provisions,which are set forth in Section 10(b) Of the Act. (See par.XI and also the "First Defense" set forth in the Re-spondent's answer, which was introduced into evidenceas G.C. Exh. 1(e).) The General Counsel urged, "I'mtrying to offer this to show_ that Respondent engaged inconduct that was inconsistent with its position that it re-pudiated the contract on January 1, 1982." (See Tr. 45and see also the discussions at Tr. 44-56; 58-59; 61-62;and 63-66.)- G. The Events in April 1982Introduced into evidence as General Counsel's Exhibit5 was a copy of a letter dated April 13, 1982, from MCWHORTER TRUCKING375Easclon to McWhorter which, among other things, al-leged that the unit employees had not received theirmoney from the Company in accordance with the agree-ment which was introduced into evidence as GeneralCounsel's Exhibit 4(b).Introduced into evidence as General Counsel's Exhibit6 was a copy of a letter dated April 19, 1982, from theRespondent and addressed "To Whom It May Concern."A copy of the letter was received by the Union on May3, 1982. In part, General Counsel's Exhibit 6 states, "Thefollowing employees when working for McWhorterTrucking have been paid Union Scale & Benefits fromthe signing of the Union Contract until McWhorterTrucking ceased operations." (The spelling of certainwords appear as corrected.) Thereafter, the typed namesand the signatures of certain employees appeared. Theyare. Don Lambuth, Marc Hobbs, Ed Scoles and BobBurdolski. The letter was signed by McWhorter.Lambuth recalled at the trial the circumstances underwhich he had signed the, document which was intro-duced into evidence as General Counsel's Exhibit 6.Lambuth stated at transcript page 186, "I had just gottenoff work. I- came into the shop. Jake had asked me toread it and sign it. I had read it. I was not exactly will-ing to sign it. He had told me if I wanted my paycheckto sign it, so I did " Lambuth later testified, "I thinkshortly after that he left." (See Tr 196.)Scoles also recalled at the trial the circumstancesunder which he signed General Counsel's Exhibit 6. Hesaid that McWhorter was not present in the shop at thetime when he came in to get his paycheck. However,McWhorter had left a note on the desk for Marc Hobbs.Scoles recognized the handwriting on the note as beingMcWhorter's handwriting. Scoles said at transcript page168, "He left a note for us, for Marc Hobbs to inform usthat we are to sign this paper before he is to give us ourchecks." Scoles then signed General Counsel's Exhibit 6,and he received his paycheck.According to Scoles, McWhorter had not been payingunion scale and benefits either while McWhorter wasdoing business as McWhorter Trucking or while he wasdoing business as J & B Trucking. (See Tr. 173) Howev-er, Scoles acknowledged that he had not made any com-plaints to the union or filed any -grievance saying that hewas not receiving union scale. (See Tr. 174.)Easdon acknowledged at the trial that for policy rea-sons the Union decided not to pursue further the Union'sgrievance through arbitration or other legal action.H. The Events in May 1982Introduced into evidence as General Counsel's Exhibit7 was a copy of a letter dated May 6, 1982, from Easdonto McWhorter. Easdon wrote the letter in response toMcWhorter's letter which was dated April 19, 1982, andwhich was introduced into evidence as General Coun-sel's Exhibit 6. Among other things, Easdon asserted hisbelief in the letter that the Respondent was still in busi-ness and was still obligated to the contract with theUnion.I The Events in July 1982About 6 a.m. on July 23, 1982, union business agentBixler and another Union Business Agent, George DelMonte, went to the area near the Respondent's shop.They watched the yard there until about 7 -a m. Duringthat period of time, McWhorter's trucks rernimed in theyard As a result of what Del Monte said he had seenearlier in the week, Baler and Del Monte drove outParker Road beyond Arapahoe Road South to a housingproject. Baler observed two trucks and a loader at thatlocation. He said that McWhorter's name was 'on thetrucks Bixler got out of the car and went over to one ofthe trucks where he spoke with McWhorter's son andanother person who was sitting in the truck. Baler askedthem if they were carrying union cards, and they replied,"no."Bixler then returned to his car, and he and Del Montedrove around the jobsite Baler noted that there wasonly a truck there from a cement company. As Balerand Del Monte were driving out, they went by the truckwhere McWhorter's son and another person had beensitting. McWhorter's son got out of the truck and cameover to Baler's car. McWhorter's son told Bixler that hehad purchased the trucks and that they belonged to him.He referred to Baler by a derogatory term, and he toldBaler that he did not want Bixler to stop his trucks andbother his drivers any more. (See Tr. 141.) Baler repliedthat he would stop and check the trucks as long as therewas a contract. Baler and Del Monte then left the job-site.The foregoing conversations were not received intoevidence to prove the truth of the matters asserted bythe out-of-court declarants. See the discussion at- tran-script pages 139-141 and 142146, and also Rule 801 ofthe Federal Rules of Evidence.About a week prior to July 27, 1982, there was ameeting of employees with McWhorter in the middle ofthe afternoon during working hours at a jobsite acrossthe street at Colfax and Havana. Lambuth recalled at thetnal that McWhorter told the employees that they weregoing to get a raise to $9 an hour Lambuth also testifiedat transcript page 187 that McWhorter further told theemployees, "[H]e would never have anything to do withthe union. Anyone talking to a business rep [expletive de-leted] can go down the road and they're fired." Lambuthfurther testified regarding that meeting at transcript page188, "He had said that he would like us to go down andtell the union, tell the business reps that we did not wantto be represented by them anymore and to leave us aloneand to stay off our jobs."During cross-examination, Lambuth acknowledgedthat Bixler had come out to the jobs, that McWhorterwas aware of that fact, and that McWhorter was con-cerned that people were talking to. union representativesduring working hours. (See Tr 197.) However, he spe-cifically denied that McWhorter asked the employeessimply not to talk to the union representative duringworking hours. (See Tr 198.) Lambuth acknowledgedthat he did not know of anyone being fired byMcWhorter just for talking to union representatives. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring cross-examination, Scoles acknowledged that,at the time of the meeting described above, Scoles hadalready been suspended from the Union for his failure topay his union dues. (See Tr. 174.) Scoles said that afterhe had ceased to pay his union dues, he did not carewhether or not the union represented him. (See Tr. 175.)Scoles also acknowledged that McWhorter was aware ofthe fact that union representatives had attempted to talkwith Scoles during his working hours by trying to stophis truck while Scoles was making a delivery. (See Tr.176.) However, Scoles stated that McWhorter did notlimit his statement to the employees at the meeting justto not talk with union representatives during workinghours. Scoles, testified at transcript page 176, "He told ushe did not want us associating with them, talking tothem, or anything, at all, period. He didn't say whetherit was at home or at the job or at anywhere else. Henever speeified He said period." In Scoles' opinion, theunion representatives had the right to visit employees onthe job. (See Tr 176 and 177, and see also art. 12, enti-tled "Job Admission," on 14 of G.0 Exh. 3.)Around lunchtime on Tuesday, July 27, 1982,McWhorter and Lambuth had a conversation inMcWhorter's white Chevrolet pickup truck at a jobsiteeither on South Parker Road or at Colfax and TowerRoad. Lambuth testified regarding their conversation asreflected at transcript page 188:Q. Could you tell us what was said and by whomin that conversation?A. Jake and I were alone in the pickup. We haddiscussed•I had told him that I was thinking aboutgetting straight with the union. And he said hecannot use anyone that's in the union, that he willnever go back into the union and if I did, he wouldno longer need my services.During cross-examination, Lambuth recalled thatMcWhorter also told him during that 'conversation thatMcWhorter was nonunion, and that McWhorter couldnot afford to pay union scale. (See Tr. 200.) Lambuth ac-knowledged at the trial that McWhorter's statements tohim in "that conversation did not surprise Lambuth.About 4-30 or 5 p m. on July 27, 1982, Lambuth wentto the offices of the Charging Party Union. Lambuth ap-peared before a union committee, and he sought rein-statement in the Union. During cross-examination, Lam-buth acknowledged that he was told by the Union that ifhe was going to be a union member, he could not workfor McWhorter anymore unless McWhorter paid theunion wage scale. (See Tr. 202.) Lambuth told the unionrepresentatives that McWhorter "probably would" firehim if he joined the Union, and that McWhorter had saidthat "he needed no one that was union and anyone thatwas would be dismissed." (See Tr. 220.) The meetingwith the union committee lasted for about an hour. Lam-buth was to pay a fine of $100 and also all of his backunion dues for a total of $337. Lambuth did not havethat amount of money with him at that time, but he paidthe full amount the following day.At the trial, Lambuth explained his reasons for seekingreinstatement in the union at that time. First of all, heconsidered the years he had acquired in the uniontoward retirement. -Secondly, he was of the opinion thathe did more than- the other truck drivers who workedfor McWhorter, and that he deserved more than $9 anhour, which was the amount of money McWhorter wasgoing to pay them. Lambuth said he had hopes thatMcWhorter would pay him the -union wage scale. Lam-buth also felt that he could go to work for another com-pany and be paid the union wage scale. In fact, Lambuthdid obtain such a job about a week and a half after July27, 1982.About 7 p.m. on July 27, 1982, Lambuth telephonedMcWhorter Lambuth explained at transcript page 190,,"We do that regularly to find out what we do the nextday." With regard to his telephone conversation on thatparticular occasion, Lambuth gave the following accountat 'transcript page 190.Q. Could you tell us what was said and by whomin that conversation?† A. Yes. I had called him, I had told him, "I havegotten straight with the union." He had told .me,"Well, you remember what we talked about thisafternoon?" I told him, "Yes." And he said, "Well,that's it, you're fired."Q. What, if anything, did you say in reply?A. I said, "If that's the way you feel, good-bye,"and that was the end of the conversation.During cross-examination, Lambuth further testifiedthat McWhorter also told him that he was not payingunion scale, and, "I don't need anybody that will join theunion and I will fire him immediately, and you're no ex-ception." (See Tr 204.) Lambuth added that McWhorteralso told him, "Pick up your check tomorrow at theshop." (See Tr. 205.)Introduced into evidence as Respondent's Exhibit 1(b)was a copy of a grievance dated July 28, 1982, whichwas filed against the Respondent. Bixler was the onewho wrote the language of the grievance. It was signedby Lambuth The grievance alleges- "I was unjustly dis-charged for reinstating in the Union and demandingproper pay scale and further demanding back wages dueas agreed to by Jake McWhorter in letter dated March10, 1982." At the trial, Lambuth explained that Bixlerhad shown him a paper pertaining to McWhorter'spaying back wages, but, previously, Lambuth had notmade a demand on McWhorter for any kind of backwages. He explained at transcript page 209, "Wecouldn't get scale, much less back wages. We weretrying to take one step at a time."Bixler attempted to deliver the grievance, which wasintroduced into evidence as Respondent's Exhibit 1(b),on July 30, 1982. When Bixler went to the Respondent'sshop, he discovered that the shop was locked, the truckswere gone, and no one was thereJ. The Events in August 1982Introduced into evidence as Respondent's Exhibit 1(a)was a copy Of a letter dated August 2, 1982, from Balerto McWhorter. The letter requested that a meeting beheld between the Company and the Union with regard ,MCWHORTER TRUCKING377to the grievance pertaining to Lambuth. (See sec. I.herein and R. Exh. 1(b).) Subsequently, the letter was re-turned to the Union unclaimed. (See R. Exh. 1(c).) Bixleralso telephoned McWhorter's office on August 2, 1982,and he was told that McWhorter was on vacation.On August 2, 1982, Scoles received a wage increasefrom $7.50 an hour to $9 an hour.On August 21, 1982, Scoles went "dirt biking" withother employees and McWhorter. Scoles recalled at thetrial that some of those employees were Robert Bur-dolski, Mark Hobbs, Steve Crawford, and Gary Hobbs.The group had lunch at the Twin Cedars Cafe in Deck-ers, Colorado. During their conversation at lunch thatday, Lambuth's name was mentioned. Scoles testified attranscript page 171, "Well, I don't remember who hadbrought up the subject The subject came up about whyDon hadn't been working. Jake said it was because ofhim being with the union is why he's not working. Thatwas it. That was all that was said about anything."During cross-examination, Scoles - acknowledged thatMcWhorter had not told them that McWhorter had firedLambuth because he had joined the Union. (See Tr. 176.)K The Events in November 1982Introduced into evidence as General Counsel's Exhibit9 was a copy of a letter from McWhorter to Easdon,which was received in the Union's office on November1, 1982.In his letter, McWhorter expressed his surprise at theUnion's filing of an unfair labor practice charge.McWhorter asserted that he had informed EasdonJanuary 1982 that "I had nothing further to do with theUnion and that I was terminating the contract."McWhorter expressed his view that the Union had donenothing about the fact that McWhorter was not abidingby 'the terms of the contract, and, therefore, the Unionhad agreed to the repudiation and termination of thecontract. McWhorter also asserted in his letter that sinceJuly 1981 the Union had not represented a majority ofhis employees.In response to General Counsel's Exhibit 9, Easdonwrote a letter dated November 1, 1982, to McWhorter.A copy of Easdon's letter was introduced into evidenceas General Counsel's Exhibit 10.In his letter, Easdon asserted that the Union had at-tempted to enforce the provisions of .the contract, and helisted in his letter the dates and the actions taken by theUnion in that respect. Easdon also expressed a desire tosettle the grievance pertaining to Lambuth, and 'he re-quested a meeting with the Company to accompli'sh that.IV. CONCLUSIONSa. The Allegations of Conduct Independently Violativeof Section 8(a)(1) of the ActIn paragraph V of his complaint, the General Counselsets forth three allegations with regard to conduct whichhe urges independently violates Section 8(a)(1) of theAct. Those three specific allegations are:(a) On or about July 20, 1982, Respondent, actingby and through Jake McWhorter, told Respondent'semployees to tell the Union that the employees didnot want the Union representatives bothering them.(b)On or about July 27, 1982, Respondent, actingby and through Jake McWhorter, told an employeethat if he rejoined the Union he would be immedi-ately discharged.(c)On or about July 27, 1982, Jake McWhortertold an employee that any employees caught talkingto any Union representatives would be immediatelydischarged.Without repeating here all of the findings of fact con-tained in section I of this decision, I conclude that a pre-ponderance of the evidence supports the General Coun-sel's allegations. In this connection, I note the uncontra-dicted testimony given by Lambuth and the uncontra-dieted testimony given by Scoles with regard to thestatements they attribute to McWhorter. With regard tothe allegations in paragraph V(a) of the General Coun-sel's complaint, it will be remembered that the testimonyreveals that no limitation, such as working time, wasplaced by McWhorter on his statement to the employees.Also, McWhorter's statement to the employees must beconsidered in the context of his telling employees at themeeting that anyone who -talked with a union representa-tive would be fired. That is the substance of the allega-tion of paragraph V(c) of the General Counsel's com-plaint, although paragraph V(c) alleges the date as "onor about July 27, 1982," whereas the evidence reveals itwas said "on or about July 20, 1982." I conclude that theminor variance in the approximate date of the allegationdoes not preclude the finding of an unfair labor practicewhere the date is relatively close in point of time. In ad-dition, paragraph V(c) alleges the singular term "employ-ee," rather than the plural, but this variation also seemsto be minor, particularly where there are only three alle-gations of 8(a)(1) conduct, and all three allegations areattributed to the same person who did not dispute thetestimony. With regard to the allegations in paragraphV(b) of the General Counsel's complaint, I note the un-contradicted testimony of Lambuth, as set forth in sec-tion I herein, with regard to his conversations withMcWhorter on July 27, 1982, in a pickup truck and lateron the telephone.In reaching the foregoing conclusions, I have beenguided by the Board's holding with regard to allegationsof 8(a)(1) conduct that "the test is whether the supervi-sor's conduct reasonably tended to interfere with the freeexercise of the employee's rights under the Act. FloridaSteel Corp., 224 NLRB 45 (1976), citing Hanes Hosiery,219 NLRB 338 (1975). See also Saint Luke's Hospital,258 NLRB 321 (1981). Thus, an objective standard,rather than the subjective reactions of the employees, hasbeen utilized in determining whether such statementsviolate Section 8(a)(1) of the Act.b. The Allegations of Conduct in Violation of Section8(a)(1) and (3) of the ActIn paragraphs VI and VII of his complaint, the Gener-al Counsel sets forth allegations with regard to the termi- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation of Lambuth, which are urged to be in violation ofSection 8(a)(1) and (3) of the Act. Those allegations are.VIOn or about July 27, 1982, Respondent dis-charged Donald Lambuth, an employee at its Lake-wood, Colorado location, and at all times since hasfailed and refused, and continues to fail and refuseto reinstate this employee.VIIThe Respondent engaged in the acts and conductdescribed above in paragraph VI because of saidemployee's membership in and activities on behalfof the Union.As set forth in section I herein, I conclude from thosefindings of fact that a preponderance of the evidence es-tablishes the General Counsel's allegations with regard tothe termination of Lambuth and the failure and refusal toreinstate him. Wright Line, 251 NLRB 1083 (1980). Seealso NLRB v. Transportation Management Corp.,. 462 U.S.394 (1983).The evidence, as described in section I herein, showsunion activity on the part of Lambuth in rejoining theCharging Party Union; the Employer's knowledge ofLambuth's having done so, and the immediate termina-tion of Lambuth by McWhorter because Lambuth re-joined the Union. In addition, there is other evidence setforth in the findings of fact which shows hostility towardthe Union by McWhorter, and there is also concurrentconduct described above of violations of Section 8(a)(1)of the Act. Furthermore, as described in section I herein,based on the testimony of Scoles, McWhorter told theemployees regarding Lambuth, "[lit was because of himbeing with the union is why he's not working." WhileMcWhorter did not admit to the employees that he hadterminated Lambuth for that reason, McWhOrter's state-ment has to be considered in light of the other findingsof fact herein that McWhorter did discharge Lambuthfrom employment immediately on learning that Lambuthhad rejoined the union, and that Lambuth did not volun-tarily quitc. The Allegations of Conduct in Violation of Section8(a)(1) and (5) of the ActIn paragraph XI of his complaint, the General Counselsets forth three allegations with regard to the failure andrefusal to bargain with the Union by McWhorter, whichthe General Counsel urges to be in violation of Section8(a)(1) and (5) of the Act. Those three specific allega-tions are:(a)Since on or about February 3, 1982, Respond-ent has failed and refused to meet and bargain withthe Union concerning wages, hours, and otherterms and conditions of employment.(b)On or about July 20, 1982, Respondent repu-diated its contract with the. Union and negotiateddirectly with its employees.(c)On or about July 20, 1982, Respondent unilat-erally granted a wage increase to its employees.The allegations in paragraph XI(a) of the GeneralCounsel's complaint are the only ones which allege thatunfair labor practices occurred beyond the 10(b) period.I calculate that the '10(b) date is March 3, 1982. That cal-culation is based on the filing of the unfair labor practicecharge on September 3, 1982, by the Charging PartyUnion, and the service of the charge by mail on Septem-ber 3, 1982. (See G.C. Exhs. 1(a) and 1(b), Sec. 102.113*of the Board's Rules and Regulations, and the stipulationat Tr. 7.)I have considered certain findings of fact which oc-curred before March 3, 1982, insofar as those findingsshed light on the conduct which occurred on and afterMarch 3, 1982. For example, see the findings in sectionsC, D, and E, all of which occurred prior to the 10(b)date,. but which shed light on the events which tookplace after the 10(b) date. In this connection, I have beenguided by the Board's holding in Tr-City Electric Co.,264 NLRB 1407, 1408 (1982):We note at the outset that conduct which has oc-curred outside the 10(b) period cannot form thebasis for unfair labor practice findings. However,pre-Section 10(b) evidence may be relied on for thepurpose of throwing light on and evaluating con-duct which occurred within the 10(b) period. TheMotor Convoy, Inc., 252 NLRB 1253 (1980); PandairFreight, Inc., 253 NLRB 973 (1980).Notwithstanding McWhorter's statement to Easdon inJanuary 1982, as set forth in section D herein, andMcWhoner's statement to Biiler on February 22, 1982,as reflected in section E herein, the Respondent's agentthereafter did meet with the Union' and reached anagreement with the Union which both parties signed onMarch 10, 1982. (See sec. F also.) The General Counseland the attorney for the Respondent view the foregoingevents from different perspectives.. The General Counselurges that the Respondent acted in bad faith and "Thismisconduct is tantamount to fraudulent concealment."(See pp. 20 and 21 of the posttnal brief filed on behalf ofthe General Counsel for a fuller argument on this point.)The Respondent urges, - "In conclusion, Respondent'sconduct from January 1, 1982, and thereafter, both ex-pressed and implied, clearly evidences repudiation of thepre-hire agreement. Therefore, the record clearly sup-ports that Jake McWhorter had repudiated the pre-hireagreement as early as January, 1982, or at the latestMarch, 1982. After that time, Respondent had no obliga-tion to collectively bargain with the Union." (See pp. 7-9 of the posttnal brief filed on behalf of the Respondentfor a fuller argument on this point.)I conclude that the Respondent's failure to abide by allof the terms of the collective-bargaining agreement andthe Respondent's statements to Easdon and Bixler priorto the 10(b) date show that there was no fraudulent con-cealment of the Respondent's action in this regard. Onthe other hand, such conduct does not preclude the find-ing of unfair labor practices based on conduct which oc-curred on and after the 10(b) date. See Ellis Tacke Co.,229 NLRB 1296, 1296 (1977), where the Board held: : MCWHORTER TRUCKING379Respondent disavowed the contract in October1975. However, even prior to that date it refused tocomply with some of the terms of the agreement. Ina similar case, the Board in Nelson-Hershfield Elec-tronics,'188 NLRB 26 (1971), required the respond-ent to honor its collective-bargaining agreement ret-roactively to the commencement of the 10(b)period. We find that a similar refusal-to-bargain vio-lation exists in the circumstances of this case and wehold that the Administrative Law Judge . erred inordering that Respondent honor the collective-bar-gaining agreement only prospectively. Accordingly,we will require Respondent to honor the collective-bargaining agreement retroactive to the start of the10(b) period.In view of the foregoing, we 'also find that theAdministrative Law Judge .erred in not providingfor any retroactive payments to the respective trustfunds pursuant to the collective-bargaining agree-ment. Such retroactive payments will prevent Re-spondent from reaping financial gain from its un-lawful conduct.After considering the foregoing, I conclude that the10(b) date is the appropriate date for the finding of thecommencement of the Respondent's failure and refusal tomeet and to bargain in good faith with the Union. As in-dicated previously, I calculate that date as being March3, 1982. The Union's actions in filing grievances, filing anunfair labor practice charge, and writing letters to theRespondent are indicative that the Union did not waiveits right to bargain with the Respondent and did not ac-quiesce in die Respondent's actions.With regard to the allegations in paragraphs XI(b) andXI(c) of the General Counsel's complaint, I concludethat the findings of fact as set forth in section hereinestablish those allegations. it will be recalled that at ameeting of the employees about'.July 20, 1982,McWhorter announced a wage increase to $9 an hourfor his employees, and McWhorter told them "he wouldnever have anything to do with the union." (See sec. Iherein.)With regard to the 8(f) issues, I conclude that the find-ings of fact in section B herein establish that the Charg-ing Party Union achieved majority status in an appropri-ate, permanent, and stable unit of McWhorter's employ-ees during the period of May through June 1981 whenLambuth was promoted from the mechanic's job to theposition of truckdriver. In Giordano Construction Cot, 256NLRB 47, 47 (1981), the Board held:It is well established that a union, originally rec-ognized under Section 8(f), can achieve Section 9(a)status in one of two ways. The first means is for theunion to demonstrate that it has achieved majoritystatus "among employees who make up a permanentand stable work force of the employer." PrecisionStripping, Inc., 245 NLRB 169 .(1979). Where a,per-manent and stable work force is not employed bythe employer, however, the union can attain Section9(a) status only by demonstrating majority status ofthe employees employed at a particular jobsite.Davis Industries, Inc.; Stag Construction, Inc.; andAdd Miles—Inc., 232 NLRB 946 (1977); see, general-ly, Hageman Underground Construction, et al., 253NLRB 60 (1980)., In this connection, note the testimony of Lambuth re-garding the length of time worked for McWhorter bythe truckdrivers who were employed during the Maythru June 1981 time period. Note also McWhorter's testi-mony regarding the stability of his work force in thesense that he did not hire truckdrivers just for oneproject and then lay, them off from work when thatproject was completed. He "pretty much" used the sametruckdrivers from jobsite to jobsite. See the Board's deci-sion in Construction Erectors, 265 NLRB 786 (1982).Six out of the seven employees who were regularlyemployed by McWhorter as truckdnvers in the Maythru June 1981 time period were members of the Charg-ing Party Union at that point in time. They were: StacyCarpenter, Terry Gettman, Marc Hobbs, Donald Lam-buth, Mike •Luman, and Ed Scoles By including in theunit Al Denver, who became a mechanic at that time;and also Jerry Crawford, who primarily fueled trucks,but who occasionally drove trucks, the Union still had amajority in the unit of six out of nine employees at thatpoint in time.•With regard to the status of Jerry McWhorter, hecomes within the definition of an individual who is em-ployed by his parent, as set forth in Section 2(3) -of theAct. That is so because the Respondent is a sole propri-etorship of Jerry McWhorter's father. In Scandia, 167NLRB 623 (1967), the Board stated:Section 2(3) of the Act provides that "the term'employee' . . . shall not include . . . any individualemployed by his parent . . ." Where an employerdoes buiiness as a sole proprietorship, it is clear thathis children are statutorily excluded as nidividualsemployed by a parent.In accordance with the Board's decision quoted above,I conclude that Jerry McWhorter may not be included inthe unit in question hereAfter considering the foregoing matters, I furtherconclude that the bargaining relationship betweenMcWhorter and the Charging Party Union ripened froma prehire relationship, which is permissible under Section8(f) of the Act, into a 9(a) bargaining relationship whenthe Union achieved majority status in an appropriate,permanent, and stable unit of McWhorter's employees.Once the Union's majority status was achieved, the Re-spondent was no longer free to withdraw recognitionfrom the Union and to repudiate the collective-bargain-ing agreement in these circumstances. As the Board heldin Hageman Underground Construction, 253 NLRB 60, 63(1980):Under the Board law discussed above, from thattime forward Respondent was under a statutory•duty to recognize the Union as the exclusive bar-gaining representative of the unit employees work-ing at existing and future jobsites. And, in view of 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe collective-bargaining agreement in existence, theUnion was entitled to an irrebuttable presumptionof majority status for the duration of the contract.Accordingly, Respondent was not free to withdrawrecognition from the Union or to repudiate the col-lective-bargaining agreement in midterm. By doingso, we conclude that Respondent violated Section8(a)(5) and (1)- of the Act.Under the circumstances presented in this case, I con-clude that McWhorter's decision to change the name ofhis business from McWhorter Trucking to J & B Truck-ing does not preclude the findihg of unfair -labor prac-tices as alleged in the General Counsel's complaint,which was issued against "Jake McWhorter; d/b/aMcWhorter Trucking." As indicated in the 'findings- offact, McWhorter's action merely involved a changeinthe name of his ongoing business enterprise at that time.He was still the sole proprietor; and he was still engagedin the same type of business activity. He had the sameoffice as before, and he utilized the 'same equipment as J& B Trucking as he had used as McWhorter Trucking.He retained the same employees under the business' newname, except for two employees who quit. As describedby Scoles in section C herein, McWhorter told the em-ployees "he was changing his name to J & B Trucking.It would be strictly nonunion." Thus, I conclude thatthis situation truly was a mere change in the name of thebusiness enterprise.Finally, I have considered the fact that 'McWhortertestified that he had ceased business prior to the time ofthe trial, that he had no employees, and that he was un-employed at that time. (See section I herein.) As indicat-ed previously in section II herein, Scoles said he was notlid off from work by McWhorter until December 1982.Under either version, it appears that McWhorter was notactively, engaged in business at the time he testified at thetrial. I conclude that the foregoing does not render mootthe issues raised by the pleadings in this case. Thoseissues pertained to whether the past actions and past con-duct alleged in the General Counsel's complaint consti-tuted unfair labor practices. Thus, up to this stage of theproceeding, the evidence has focused on past eventswhen McWhorter was actively engaged in business.However, issues regarding the time and circumstances ofhis cessation of business, and whether McWhorter's busi-ness operation has resumed since then, are matters per-taining to compliance with the Board's remedial Order,and such matters may be raised more appropriately andmore fully in the compliance stage of this case. ,CONCLUSIONS OF LAW1.The Respondent has been an employer engaged incommerce, at the times material herein, within the mean-ing of Section 2(6) and (7) of the Act.2.The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.At the tithes material herein, and more particularlysince -May through June 1981, the Union has been the ex-clusive collective-bargaining representative of the em-ployees in the following appropriate bargaining unit:All emplo'Yees employed by the Respondent at'the- LakewoOd, Colorado, location, engaged in thepeformance of highway, heavy engineering, utility" and building construction,-but excluding office den-' cal employees; guards, professional employees andsupervisors as defined in the Act.4.The Respondent has -engaged in unfair labor prac-tices. within the meaning of Section' 8(a)(1) of the Act inthe following manner:• (a) About July 20, 1982, by telling employees to tellthe union representatives that the -employees did notwant to 'be represented by the Union anymore and forthe union' representatives to leave -the employees aloneand stay off their jobs, and by telling employees that anyemployee who talked to, a union representative would bedischarged immediately.- (b) About July 27,- 1982, by- telling an employee thathe would be -discharged immediately if he rejoined theUnion.5.-Thee Respondent has engaged in' unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct by about July 27, 1982, terminating Donald Lam-buth' from employment, and failing and refusing to rein-state him, because of Lambuth's union membership andactivities6.The Respondent has engaged in unfair labor prac-tices within the meaning Of Section 8(a)(1) and (5) of theAct in the following manner.'(a)- since about March 3, 1982, by failing and refusingto meet and bargain in good faith with the :Union con-cerning the wages, hours, and other terms and conditionsof employment of the employees in the unit describedherein ,(b).` About July 20, 1982, by repudiating his contractwith the Union andnegotiating directly With his employ-;.ees in the unit' described herein.(c) About July 20, 1982, by unilaterally granting awage increase, to his employees 'in the unit describedherein. ,7.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and, (7) ofthe Act. ,THE REMEDYSince I have found that the Respondent has engagedin certain unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the Act, I shall recom-mend to the Board that the Respondent be ordered tocease and desist from engaging in such unfair labor prac-tices. I shall also recommend to the Board that the Re-spondent be ordered to take certain- affirmative -action inorder to effectuate the policies of the Act. Such recom-mendations will be set forth in the recommended Orderherein.In addition, I shall also recommend to the Board thatan expunction remedy- be included in the remedial Order.Sterling Sugars; -261 NLRB 472 (1982).Pursuant to, the Board's decision in Hickmott Foods,242 NLRB 1357 (1979), I 'shall recommend to the Boardthat a narrowly worded cease-and-desist Order, as distin- MCWHORTER TRUCKING381guished from a broadly worded one, be imposed in thiscase.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent,. Jake McWhorter, d/b/a McWhorterTrucking and d/b/a J & B Trucking, Lakewood, Colora-do, his agents, successors, or assigns, shall1. Cease and desist from(a)Telling employees to tell the union representativesthat, the employees do not want to be represented by theunion anymore and for the union representatives to leavethe employees alone and stay off their jobs, and tellingemployees that any employee who talks to a union repre-sentative would be discharged immediately.(b)Telling an employee that he would be dischargedimmediately if he rejoined the Union.(c)Terminating an employee from employment, andfailing and refusing to reinstate him, because of the em-ployee's union membership and activities.(d)Failing and refusing to meet and bargain in goodfaith with the Union concerning the wages, hours, andother terms and conditions of employment of the em-ployees in the unit described herein.(e)Repudiating his contract with the Union and nego-tiating directly with his employees in the unit describedherein.(f)Unilaterally granting a wage increase to his em-ployees in the unit described herein(g)In any like or related manner interfering with, re-straining, or coercing his employees in the exercise Ofthe rights guaranteed to them by the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a)Make whole Donald Lambuth for his monetaryloss, including appropriate interest on such money,which has resulted from the Respondent's termination ofhim from employment, and the Respondent's failure andrefusal to reinstate him Such monetary amount is to becomputed in accordance with the Board's decision in F.W. Woolworth Co., 90 NLRB 289 (1950), with interest tobe computed in accordance with the Board's decisions inIsis Plumbing Co., 138 NLRB 716 (1962); Florida SteelCorp.; 231 NLRB 651 (1977), and Olympic Medical Corp.,250 NLRB 146 (1980).(b)Offer imnediate and full reinstatement to DonaldLambuth to his former position of employment with theRespondent, without the loss of his seniority or otherbenefits but, if his former position of employment nolonger exists, then offer him a substantially equivalentposition of employment with the Respondent, withoutthe loss of his seniority or other benefits.(c)Recognize and, on request, bargain collectivelywith the union as the exclusive collective bargaining rep,If no exceptions are filed as 'provided by' Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions,, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesresentative of the employees in the unit described herein,and abide by the terms of the collective bargainingagreement between the Respondent and' the Union.(d)Make whole the unit employees who have incurredlosses of wages and benefits because of the Respondent'sfailure to abide by the terms and conditions of the collec-tive-bargaining agreement between the Respondent andthe Union. Such monetary amounts are to be computedin accordance with the Board's decision in Ogle Protec-tion Service, 183 NLRB 682 (1970), with interest thereonas prescribed in Isis Plumbing Co., 138 NLRB 716 (1962);Florida Steel Corp., 231 NLRB 651 (1977), and OlympicMedical Corp., 250 NLRB 146 (1980). In addition, theRespondent shall pay the contractually agreed-on trustfunds in the amounts of the contributions- which the Re-spondent failed to make on behalf of the Respondent'sunit employees in accordance with the Board's decisionin Fox Painting Co., 263 NLRB 437 (1982), with any in-terest applicable to such payments to be computed in ac-cordance with the Board's decision in Merryweather Opti-cal Co., 240 NLRB 1213 (1979).(e)Preserve and, on reqUest, make available to theBoard or its agents for examination and copying, all,pay-:roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Expunge from the Respondent's files any referenceto the termination of Donald Lambuth on July 27, 1982,and notify him, in writing, that this has been done, andthat evidence of his termination- from employment willnot be used as a basis for future personnel actions againsthim.(g)Post at its Lakewood, Colorado facility copies ofthe attached notice marked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director. forRegion 27, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 can-secutive days in conspicuous places including all places.where notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(h)In the event that the. Respondent has. not resumedhis business operation by the time of the commencementof compliance with the terms of the Board's Order, then,'in, lieu of posting the notice to employees as described inparagraph (g) above, the Respondent shall mail a copy ofthe notice to the last known. address of each unit em-ployee who was employed by the Respondent at thetime of the cessation of the Respondent's business -oper-ation.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to, comply.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcmg an Order of the Nation-al Labor Relations Board"